 

Exhibit 10.1

 

Vislink Technology, Inc.
Non-Employee Directors Compensation Policy

 

This Policy (the “Policy”) has been adopted by the Board of Directors (“Board”)
of Vislink Technologies, Inc. (the “Corporation”) to document and memorialize
the amount, timing and form of remuneration payable by the Corporation to its
non-employee directors (“Non-Employee Directors”) in consideration for their
services to the Corporation. The Policy is effective June 30, 2020 (the
“Effective Date”).

 

Except as provided below, this Policy will apply to the remuneration payable to
Non-Employee Directors on or after the Effective Date and will remain in effect
until this Policy is modified, replaced or terminated by the Board.

 

The Non-Employee Directors remuneration will include each of the following:

 

1. Cash Compensation.

 

  (i) Annual Retainer. Each Non-Employee Director will receive an annual
retainer in an amount equal to $30,000, payable in cash in equal monthly
installments on the first business day of each calendar month provided that the
Non-Employee Director must continue to serve as a member of the Board through
the applicable payment date to receive such monthly installment payment.        
(ii) Board Chair Fee. In addition to the annual retainer described above, the
non-executive Board chair, if any will receive an annual fee in an amount equal
to $25,000, payable in cash in equal monthly installments on the first business
day of each calendar month provided that the non-employee Board chair must
continue to serve as the non-executive Board chair through the applicable
payment date to receive such monthly installment payment.         (iii) Annual
Committee Membership Retainer. In addition to the annual retainer and Board
chair fee described above, each member of a Board committee identified in the
table below (other than the chair of such committee) shall receive an annual
committee membership retainer in the amount set forth opposite the name of such
committee in the table below, payable in cash in equal monthly installments on
the first business day of each calendar month commencing on or after the date
such Non-Employee Director was appointed to such committee, provided that the
Non-Employee Director must continue to serve on such committee through the
applicable payment date to receive such monthly installment payment.

 

Committee: 

Annual Committee

Membership Retainer:

  Audit Committee:  $5,000  Compensation Committee:  $4,000  Nominating &
Governance Committee:  $3,000 

 

  (iv) Annual Committee Chair Retainer. The chair of each Board committee
identified in the table below shall receive the annual committee chair retainer
in the amount set forth opposite the name of such committee, payable in cash in
equal monthly installments on the first business day of each calendar month
commencing on or after the date such Non-Employee Director was appointed as the
chair of such committee, provided that the Non-Employee Director must continue
to serve as chair of such committee through the applicable payment date to
receive such monthly installment payment.

 



   

 

 



Committee: 

Annual Committee

Membership Retainer:

  Audit Committee:  $10,000  Compensation Committee:  $7,500  Nominating &
Governance Committee:  $5,000 



 

  (v) Temporary Reduction in Amount of Cash Compensation. As of the Effective
Date of this Policy and until such time as the Board determines to restore cash
compensation to normal levels or otherwise change the amount of cash
compensation payable, all cash compensation payments described above will be
reduced by 40%.

 

2. Equity Compensation. Immediately following the annual meeting of the
Corporation’s stockholders each year (commencing on the Effective Date), the
Corporation will grant each Non-Employee Director an annual restricted stock
award valued at $40,000 (an “Annual Equity Award”) based on the average daily
closing price of the Corporation’s common stock during the 30 days preceding the
grant date. Each restricted stock award granted to a Non-Employee Director shall
vest on the earliest of (i) the one-year anniversary of the grant date, (ii) the
close of business that is one business day prior to the Corporation’s next
annual stockholder meeting following the grant date or (iii) a Change of Control
of the Corporation (as defined in the Company’s 2016 Incentive Compensation Plan
or any equity plan adopted by the Board to replace or supplant the 2016
Incentive Compensation Plan), in each case, provided that the grantee remains in
continuous service as a Non-Employee Director through the applicable vesting
date.

 



 2 

 